 

Exhibit 10.27

AMENDMENT NO. ONE TO

AMENDED AND RESTATED 2012 INCENTIVE PLAN

This Amendment No. One to Amended and Restated 2012 Incentive Plan (this
“Amendment”), has been duly adopted, authorized and approved by the Board of
Directors of Zix Corporation (the “Company”) effective as of December 9,
2015.  Capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Zix Corporation Amended and Restated 2012
Incentive Plan, as approved by the shareholders of the Company at the annual
meeting thereof held on June 24, 2015 (the “Plan”).

RECITALS

WHEREAS, the Board desires to amend the Plan to implement annual limitations on
the Awards that may be granted to non-employee directors, beginning with the
fiscal year commencing January 1, 2016;

WHEREAS, Section 16.1 of the Plan provides that the Board or the Committee may,
at any time and from time to time, amend the Plan without shareholder approval,
unless, in the reasonable opinion of the Board or the Committee, as applicable,
any such amendment would have any of the effects on the Plan specified in
clauses (i) through (v) of such Section;

WHEREAS, the Board has considered the content of this Amendment, received
related legal advice, and has determined that this Amendment will not have any
of the effects on the Plan specified in clauses (i) through (v) of Section 16.1
of the Plan; accordingly, the Board is authorized by Section 16.1 of the Plan to
authorize, approve and adopt this Amendment without shareholder approval; and

WHEREAS, the Board has duly authorized, approved and adopted this Amendment;

AMENDMENT

NOW, THEREFORE, the Plan is hereby amended in the manner hereinafter set forth:

Section 1. A new Section 5.4(d) is hereby added to the Plan, effective as of the
date first set forth above, to read in its entirety as follows:

(d) Annual Limit on Equity Awards to Non-Employee Directors.  With respect to
any calendar year, commencing with the calendar year that begins on January 1,
2016, the aggregate value of all Awards granted in such year to any Participant
who is a non-employee director of the Company shall not exceed the 100th
percentile of annual retainer compensation (whether such compensation is paid in
the form of cash, equity awards, a combination thereof or otherwise) paid to
individuals serving as non-employee directors of public companies that are
within the Company’s “peer group”.  For purposes of this Section 5.4(d), the
determination of such “peer group” companies

1

--------------------------------------------------------------------------------

 

and of the value of such 100th percentile of annual retainer compensation shall
be made once annually by an independent compensation consultant or consulting
firm (the “Consultant”) selected by the Committee in its reasonable discretion,
which determination shall be based upon the most current market data deemed
reasonably available and reasonably reliable by the Consultant in its
discretion.  For purposes of compliance with this Section 5.4(d), the Board or
the Committee, as the case may be, shall be entitled to rely entirely on the
work product and determinations of the Consultant, without any independent
verification thereof.

Section 2. Except to the extent specifically amended hereby, the provisions of
the Plan shall remain unmodified, and as amended hereby, the Plan is hereby
ratified, confirmed and approved in all respects, and shall continue in full
force and effect.

 

2